Citation Nr: 1228633	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to service connection for a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the RO which denied the benefits sought on appeal.  

In the Appellant's Brief, dated in July 2012, the representative appears to have raised the additional issues of service connection for a neck and heel disability.  Specifically, the representative stated that the Veteran was treated for neck and heel problems in service, and asserted that the records supported the Veteran's claims.  However, as the neck and heel are anatomically different from the back and legs, the Board assumes that the representative wished to raise additional claims on behalf of the Veteran.  These issues are not in appellate status or inextricably intertwined with the issues on appeal and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for a back, bilateral hip and bilateral leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The preponderance of the medical evidence shows that a hearing loss was not present in service or until many years, and that any current defective hearing is not related to service or to any incident therein.  



CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was also examined by VA audiological services during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection may also be granted for sensorineural hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d) (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Defective Hearing

The Veteran has not articulated any specific argument or pointed to any particular event or incident in service as to the cause of his current hearing loss other than he believes that it is related to service.  The Veteran does not claim, nor do the service treatment records (STRs) show any treatment, findings or diagnosis for any ear problems or hearing loss in service.  The Veteran did not report any ear or hearing problems at the time of his separation examination in September 1957, and no pertinent abnormalities were noted on examination.  His hearing acuity for whispered and spoken voice testing was 15/15, bilaterally.  

The Board also notes that while the Veteran submitted VA compensation claims for various maladies on numerous occasions since his discharge from service, including in 1957, 1959, 1980, 1985, and 1987, he never mentioned any hearing problems.  Similarly, while the evidence of record showed that the Veteran has been treated by VA for various maladies since at least 1985, there was no mention of any hearing problems in any of the treatment notes until June 2005, some 48 years after his discharge from service.  At that time, the Veteran was reported to have a history of progressive hearing loss.  A VA audiological examination in June 2005 showed mild to severe sensorineural hearing loss in the right ear and mild to profound loss in the left ear.  

The favorable evidence in this case consists of letters from a private doctor to the effect that it was "more probable than not that [the Veteran's] hearing loss problem is service connected secondary to his duties while at service."  The physician stated that the Veteran 

was exposed to high frequency arm fire noises at service.  As a rifle man he was exposed to arm fire noises during his constant trainings.  [He] was also exposed to heavy weapon noises when he was order to fire a weapon which caused him a lot of ear pain and constant headache after that incident.  This incident caused him ringing on his ears and incapacity to hearing well during the following days.  

As to the private opinion, the Board notes that while the physician reported that the Veteran suffered ear pain and tinnitus for several days after an "incident" in service, the STRs are completely silent for any such complaints, findings or treatment.  The STRs showed that the Veteran was treated for various maladies during service, including sore throats, diarrhea and a common cold, but do not reflect any complaints or treatment for any ear or hearing problems.  That the Veteran would seek medical attention for such minor maladies as a common cold, but never seek treatment or report any symptoms of ear pain, headaches, tinnitus or hearing problems which reportedly persisted for several days in service, is not believable.  

Likewise, it is not believable that the Veteran would have hearing problems ever since service but never mentioned it to anyone until nearly five decades after service, including on claims for VA compensation benefits in 1957, 1959, 1980, 1985 and 1987.  While the Veteran is competent to report his medical history, the Board does not consider his presentations to be credible.  As such, they are not accorded any probative value.  

The Veteran was examined by VA in April 2012, to determine the nature and etiology of his current hearing loss.  The examiner reviewed the claims file and included a description of the Veteran's complaints, medical history and findings on examination.  The examiner indicated that while whispered voice testing was not a accurate or reliable test for evaluating hearing acuity, given the Veteran's age at the time of service enlistment, and the lack of complaints or treatment for any hearing problems in service or until more than 40 years after service, it was more likely than not that his current hearing loss was due to presbicusis or hearing loss expected with age.  

In this case, the Board finds the February 2012 VA opinion concerning the etiology of the Veteran's current hearing loss persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA examiner offered a rational and plausible explanation for concluding that the Veteran's current hearing loss was not related to service and was more likely age related hearing loss.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

In contrast, the private opinion was based entirely on the Veteran's self-described history of an injury and symptoms in service.  However, as indicated above, the Board does not consider the Veteran's reported history to be credible.  As such, any opinion based on that history would not carry any probative value.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for bilateral defective hearing.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral defective hearing is denied.  


REMAND

Concerning the claims of service connection for back, bilateral hip and leg disabilities, the STRs showed that the Veteran was treated for what appears to be back strain on one occasion in July 1956 (the treatment note is handwritten and somewhat illegible).  The Board notes that the STRs are completely silent for any reported hip or leg problems in service.  However, the evidentiary record includes a January 2010, private medical opinion to the effect that it was more probable than not that the Veteran's back and hip problems were related to service.  The physician indicated that the physical demands of military service, i.e., bending, lifting, stooping, running and kneeling, if done incorrectly, can put a lot of strain on the back and eventually cause degenerative changes at the neck, back, hip, knees and ankle.  

In this case, the Veteran has not been examined by VA to determine the nature or etiology of the claimed disabilities.  As the STRs appear to show treatment for back strain on one occasion in service, and the evidentiary record includes a private medical opinion relating the Veteran's claimed disabilities to service, the Board finds that additional development must be undertaken.  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified back, bilateral leg or bilateral hip disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified back, bilateral hip or bilateral leg disability had its onset in service or is otherwise related to service.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, if feasible, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

2.  Next, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


